Reynolds, J.
This is an appeal from a decision of the Workmen’s Compensation Board, filed May 25,1971, which disallowed claimant’s claim for death benefits.
On December 24, 1968 the decedent attended a Christmas party on the employer’s premises at which alcoholic beverages and food were provided by the employer and consumed by those in attendance. How much alcohol decedent actually consumed is unknown but the evidence shows he was drinking very heavily and became very belligerent and obnoxious during the course of the party. One witness testified that the decedent was drinking “more heavily than anybody else at the party” and that his language became “ progressively more abusive ”. A second witness testified that the decedent was drinking paper cups full of alcohol with just “ a little soda in it ”, Still a third witness testified that he was “ apparently intoxicated. He was unsteady on his feet. He was belligerent.” Moreover, at sometime between 2:00 p.m. and 2:15 p.m. the decedent assertedly slumped to the floor unable to walk in a drunken stupor. At about 2:30 p.m. before the final employees left the party two coemployees, after trying to wake him up, put his thermo coat on him and brought the decedent to the front steps leading to the employer’s building. Upon leaving about 3:00 p.m. his coemployees tried again to wake him but, cussing and swearing, he refused their *350aid and indicated he would walk home. Nevertheless, before finally leaving him one of the coemployees told the decedent he would take him home but the decedent refused the offer and stated he would be all right. Unable to find out where he lived the coemployee left the decedent at 3:00 p.m. seated on the front steps where his body was found the next morning. The causes of death were given as asphyxiation, exposure and gastroenteritis.
The majority of the board found that based on the credible evidence in the record the decedent did not sustain an accident arising out of employment but died from a personal activity and, accordingly, disallowed the claim. It has long been established that in a given case such as'this accident the employer’s responsibility is a question for the board assuming that there is substantial evidence to support its decision. This is not a section 10 case but a case where the board could find as they did that the death of decedent resulted from a personal activity which was not incidental to his employment. They could also find as they did that the asphyxiation was due to the ingestion of alcohol and intoxication (see report of Dr. Reuben Lapidus). As we said in Matter of Giocastro v. New York City Tr. Auth. (24 A D 2d 679), “ 1 It was within the province of the board to either accept or reject claimant’s testimony or any evidence in support thereof. ’ (Matter of Kruh v. Forest Hills Hosp., 14 A D 2d 952, 953.) The credibility of witnesses is within the fact-finding power of the board and we may not disturb its determinations on questions of- fact and credibility (Matter of Manolakis v. Edison S. S. Corp., 15 A D 2d 845; Matter of Rothschild v. Flatbush Jewish Center, 18 A D 2d 1045).” (See Matter of Majune v. Good Humor Corp., 26 A D 2d 849.)
Accordingly, the board’s decision is supported by substantial evidence and must, therefore, be affirmed.
The decision should be affirmed, without costs.